    Case: 1:19-cv-05604 Document #: 52 Filed: 07/29/20 Page 1 of 9 PageID #:299




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 MICHAEL DUMIAK and                                            )
 CHRISTOPHER SIMMONS,                                          )
                                                               )
                                          Plaintiffs,          )
                                                               )       Case No. 19 CV 5604
          v.                                                   )
                                                               )       Judge Robert W. Gettleman
 VILLAGE OF DOWNERS GROVE,                                     )
                                                               )
 JEFFREY GIERMANN, ROBERT JACOBS,                              )
 JAY JOHNSON, KENNETH LISTER,                                  )
 ALESSIA MAROCCO, and JOSHUA NELSON,                           )
 Downers Grove Police Officers,                                )
 in their individual and official capacities,                  )
                                                               )
 BRENDAN KELLY,                                                )
 Acting Director of the Illinois State Police,                 )
 in his official capacity,                                     )
                                                               )
          and                                                  )
                                                               )
 ROBERT BERLIN,                                                )
 DuPage County State’s Attorney,                               )
 in his official capacity,                                     )
                                                               )
                                          Defendants.          )

                       MEMORANDUM OPINION A ND ORDER

       The Village of Downers Grove passed an ordinance making it illegal to solicit money

without a permit. No permit is needed for “political or religious activities.” Violating the Village

ordinance can mean fines or court supervision. The State of Illinois has a similar statute:

“No person shall stand on a highway for the purpose of soliciting contributions from the
    Case: 1:19-cv-05604 Document #: 52 Filed: 07/29/20 Page 2 of 9 PageID #:300




occupant of any vehicle except within a municipality when expressly permitted by municipal

ordinance.” Violating the Illinois statute is a misdemeanor offense.

       Plaintiffs Michael Dumiak and Christopher Simmons are homeless. They allege that they

were ticketed, prosecuted, and fined for panhandling. They stood on an elevated median strip at a

four-way intersection in Downers Grove and asked for money to help meet their basic needs—

money for bus fare, motel rooms, a cell phone. They sought money from people sitting in passing

cars. They held cardboard signs: “GOD BLESS U”; “Anything Helps”; “Trying to Keep

WARM”; “Thank U!”.

       Plaintiffs sued the Village of Downers Grove and six of its police officers (together,

“defendants”) under 42 U.S.C. § 1983. (Plaintiffs also sued other defendants not relevant here.)

The Village repealed the ordinance after plaintiffs sued, mooting plaintiffs’ claims for injunctive

and declaratory relief. See New York State Rifle & Pistol Association, Inc. v. City of New York,

140 S. Ct. 1525, 1526 (2020).

       Plaintiffs claim that defendants violated their free speech rights under the First

Amendment of the United States Constitution. They claim that the statute and former ordinance

drew unconstitutional distinctions based on content. They claim that defendants are liable for

enforcing those laws and seek damages. Defendants move to dismiss. Their motion is denied.

                                         DISCUSSION

       In ruling on defendants’ motion to dismiss, the court takes plaintiffs’ allegations as true.

Erickson v. Pardus, 551 U.S. 89, 94 (2007). The Village police officers assert qualified immunity,

arguing that they violated no clearly established First Amendment law. The court disagrees. The

officers started enforcing the statute and ordinance against plaintiffs in 2018. First Amendment

law at that time was clearly established: a speech restriction targeting panhandling discriminates


                                                 2
    Case: 1:19-cv-05604 Document #: 52 Filed: 07/29/20 Page 3 of 9 PageID #:301




based on content and survives constitutional muster only when supported by a compelling

justification. The statute and former ordinance fall short.

       The Village argues that plaintiffs fail to state a claim against the Village under Monell v.

Dep’t of Social Services of City of New York, 436 U.S. 658, 694 (1978). The Village argues that

plaintiffs were injured not by the Village ordinance, but by the Illinois statute. A municipality

“cannot be held liable under section 1983 for acts that it did under the command of state or

federal law.” Bethesda Lutheran Homes & Servs., Inc. v. Leean, 154 F.3d 716, 718 (7th Cir.

1998). But the Village was under no command to enact a content based panhandling ordinance—

an ordinance replicating the same constitutional flaws that doom the Illinois statute.

1      Are the Village of Downers Grove police officers entitled to qualified immunity?

       The Village police officers assert qualified immunity. Qualified immunity is a doctrine

that shields government officials against damages suits. Officials are immune from suit unless

they violate a constitutional right that was clearly established at the time of the violation. Harlow

v. Fitzgerald, 457 U.S. 800, 818 (1982). The right must be framed in “the specific context of the

case, not as a broad general proposition,” Saucier v. Katz, 533 U.S. 194, 201 (2001), and its

“contours must be sufficiently clear that a reasonable official would understand that what he is

doing violates that right.” Hope v. Pelzer, 536 U.S. 730, 739 (2002) (citation and quotation marks

omitted). A right can be clearly established without a case directly on point: “[A] general

constitutional rule already identified in the decisional law may apply with obvious clarity to the

specific conduct in question,” giving officials “fair warning” that their acts are unconstitutional.

Id. at 741 (citation and quotation marks omitted).

       The Village police officers argue that they “are being sued because they did their jobs.”

They argue that “[t]he enactment of a law forecloses speculation by enforcement officers


                                                  3
    Case: 1:19-cv-05604 Document #: 52 Filed: 07/29/20 Page 4 of 9 PageID #:302




concerning its constitutionality — with the possible exception of a law so grossly and flagrantly

unconstitutional that any person of reasonable prudence would be bound to see its flaws.”

Michigan v. DeFillippo, 443 U.S. 31, 38 (1979). They argue that the Seventh Circuit—forty years

ago—upheld Illinois’ solicitation statute against a First Amendment challenge, holding that the

statute “is a narrow and reasonable limitation on solicitation in intersections which local villages

are required to enforce.” U.S. Labor Party v. Oremus, 619 F.2d 683, 688 (7th Cir. 1980).

       The Village police officers are not entitled to qualified immunity. Cases since U.S. Labor

Party “have placed the . . . constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S.

731, 741 (2011). The Supreme Court in Reed v. Town of Gilbert held that a speech restriction “is

content based if a law applies to particular speech because of the topic discussed or the idea or

message expressed.” 576 U.S. 155, 163 (2015). Following Reed, the Seventh Circuit in Norton v.

City of Springfield held that “[a]ny law distinguishing one kind of speech from another by

reference to its meaning now requires a compelling justification.” 806 F.3d 411, 412 (7th Cir.

2015) (granting rehearing and remanding with instructions to enjoin a content based panhandling

ban). This “compelling justification” standard is “met in practice only by a need as serious as the

battle against terrorists.” Norton v. City of Springfield, 768 F.3d 713, 716 (7th Cir. 2014), citing

Holder v. Humanitarian Law Project, 561 U.S. 1, 130 (2010).

       Content based laws usually violate the First Amendment. The former Village ordinance

and Illinois statute are no exception. Both are content based restrictions on speech without any

compelling justification. Defendants do not seriously argue that that the laws are content neutral.

Nor do they argue that the laws are content based, yet supported by compelling justifications.

The laws are flagrantly unconstitutional under Reed and Norton (2015)—and reasonably prudent




                                                  4
    Case: 1:19-cv-05604 Document #: 52 Filed: 07/29/20 Page 5 of 9 PageID #:303




police officers would have so concluded. The Village police officers violated clearly established

First Amendment law and are not entitled to qualified immunity.

       The former Village ordinance and the Illinois statute discriminate based on content.

Solicitation is a form of speech protected by the First Amendment. Gresham v. Peterson, 225

F.3d 899, 904 (7th Cir. 2000). Under the ordinance, a person soliciting money from drivers

stopped at a red light needed to have a certificate of registration. Downers Grove Municipal

Code, § 15.30(a). If that same person instead proselytized religion or gathered signatures for a

referendum, no certificate was needed—the ordinance expressly exempted “political or religious

activities.” Id. at § 15.29. Whether the ordinance applied depended on “the topic discussed.”

Reed, 576 U.S. at 163. The ordinance discriminated based on content.

       Illinois’ statute is much the same. The statute makes it a misdemeanor to stand on a

highway and solicit money from people in cars. 625 ILCS 5/11–1006(c). It also forbids soliciting

“employment or business.” Id. at (b). The statute says nothing about, and thus presumably

allows, other forms of speech—protests, for example, or performance art. These are distinctions

based on meaning. Put another way, plaintiff Simmons panhandled with a sign reading, “GOD

BLESS U / ANYTHING HELPS & IS A BLESSING! Thank U!”. Did Simmons violate the

statute? To answer that question, “enforcement authorities” had to “examine the content of the

message that is conveyed.” McCullen v. Coakley, 573 U.S. 464, 479 (2014) (quoting another

source; quotation marks omitted). Simmons might have been in the clear had his sign included

just the first line. Only by examining the sign’s contents could the Village police officers have

had probable cause to believe that Simmons’s purpose was to solicit money.

       The Illinois statute also discriminates based on class of speaker. The statute allows

municipalities to pass ordinances exempting charitable organizations, so long as those


                                                 5
    Case: 1:19-cv-05604 Document #: 52 Filed: 07/29/20 Page 6 of 9 PageID #:304




organizations register with the Illinois Attorney General and meet other regulatory requirements.

625 ILCS 5/11–1006(c)(1), (c)(2), (c)(3). Individual people enjoy no such exemption. First

Amendment doctrine “suggests little reason to distinguish between beggars and charities in terms

of the First Amendment protection for their speech,” Gresham, 225 F.3d at 904, and the First

Amendment bars “restrictions distinguishing among different speakers, allowing speech by some

but not others.” Citizens United v. Federal Election Commission, 558 U.S. 310, 340 (2010). That

constitutional defect—speaker-based discrimination—might also have tainted the Village

ordinance, although the ordinance was silent on whether individual people (distinguished from

charitable organizations) could lawfully have solicited money if they had registration certificates.

See Downers Grove Municipal Code, §§ 15.30, 15.33. The ordinance was, in any event,

unconstitutional.

        The Village police officers argue that they “should not be expected to divine evolving

developments and conclude that constitutional principles relating to content-based discrimination

would apply to a statute (designed in this case) to prevent pedestrians from endangering

themselves and distracting drivers at the busiest intersection in town.” But qualified immunity

doctrine assumes that “a reasonably competent public official should know the law governing his

conduct.” Harlow, 457 U.S. at 819. Reed, Norton (2015), and all the other First Amendment

cases cited in this opinion were on the books before 2018, when the officers started enforcing the

statute against plaintiffs. As for running into the busiest intersection in town, plaintiffs allege that

they stayed clear of traffic and avoided placing others at risk. That allegation must be taken as

true for now. And plaintiffs do not challenge the constitutionality of other ordinance provisions

regulating solicitation—for example, the provision barring solicitors from “imped[ing] the flow

of pedestrian or vehicular traffic.” Downers Grove Municipal Code, § 15.32(h).


                                                   6
    Case: 1:19-cv-05604 Document #: 52 Filed: 07/29/20 Page 7 of 9 PageID #:305




2      Does plaintiff state a Monell claim against the Village of Downers Grove?

       Plaintiffs claim that the Village enacted an unconstitutional ordinance. They claim that

Village had an official policy of enforcing this ordinance and that this policy violated their First

Amendment rights. See Thomas v. Cook County Sheriff’s Department, 604 F.3d 293, 303 (7th

Cir. 2010). The Village argues that plaintiffs fail to state a claim under Monell.

       Plaintiffs state a Monell claim against the Village. The Village argues that a municipality

“cannot be held liable under section 1983 for acts that it did under the command of state or

federal law.” Bethesda Lutheran Homes & Services, Inc. v. Leean, 154 F.3d 716, 718 (7th Cir.

1998). But the Illinois panhandling statute did not force the Village to enact and enforce a

parallel ordinance. The statute allows charitable organizations to solicit money “when expressly

permitted by municipal ordinance.” 625 ILCS 5/11–1006(c). The Village cites no provision

ordering municipalities to adopt such ordinances. Panhandling might have violated both

ordinance and statute, but the laws—if unconstitutional—inflicted separate harms. Village

officers who enforced an unconstitutional municipal law might be liable even if state officers

could have enforced an identical, equally unconstitutional state law.

       The Village also argues that plaintiffs never alleged that the Village cited plaintiffs for

violating the ordinance. Plaintiffs allege the dates that they received citations under the Illinois

statute and describe how some those citations were resolved. Plaintiffs allege little about having

received citations under the Village ordinances—certainly nothing as specific as their allegations

about the statute.

       Still, plaintiffs’ allegations raise an inference that they were injured even if they were

never cited under the ordinance. The ordinance discriminates against the content of plaintiffs’

speech—it bans panhandling yet allows petitioning. That discrimination, even without fines,


                                                  7
    Case: 1:19-cv-05604 Document #: 52 Filed: 07/29/20 Page 8 of 9 PageID #:306




violates the First Amendment. “[I]n civil rights cases, nominal damages are appropriate when a

plaintiff’s rights are violated but there is no monetary injury.” Six Star Holdings, LLC v. City of

Milwaukee, 821 F.3d 795, 805 (7th Cir. 2016), citing Carey v. Piphus, 435 U.S. 247, 266–67

(1978). And nominal damages are all plaintiffs need for their Monell claim to avoid dismissal.

See Amato v. City of Saratoga Springs, 170 F.3d 311, 320 (2d Cir. 1999) (reversing the dismissal

of a Monell claim with a damages cap of one dollar, reasoning that “nominal damages afford a

litigant vindication of the deprivation of his constitutional rights”).

        In any event, the Village has forfeited this argument. The Village argued in its motion that

the ordinance was irrelevant—all roads lead to the statute. “[W]ith or without the adoption of an

exception ordinance, [p]laintiffs were violating a state law, and at the time the [p]laintiffs were

cited, the statute set forth a command that people not stand on highways or at busy intersections

in order to solicit drivers.” The Village did not argue that plaintiffs failed to allege that they had

been cited under the ordinance. That argument was raised for the first time in the Village’s reply,

and “[t]he reply brief is not the appropriate vehicle for presenting new arguments or legal

theories to the court.” United States v. Feinberg, 89 F.3d 333, 341 (7th Cir. 1996).

                                          CONCLUSION

        For these reasons, the court dismisses as moot any claims for injunctive and declaratory

relief brought by plaintiffs Michael Dumiak and Christopher Simmons against defendants Village

of Downers Grove and its police officers. The court otherwise denies the motion to dismiss

[Doc. 41] filed by: (1) Village of Downers Grove; and (2) Village of Downers Grove police

officers Jeffrey Giermann, Robert Jacobs, Jay Johnson, Kenneth Lister, Alessia Marocco, and

Joshua Nelson.




                                                   8
    Case: 1:19-cv-05604 Document #: 52 Filed: 07/29/20 Page 9 of 9 PageID #:307




       Defendants are directed to answer the complaint by August 28, 2020. The parties are

directed to file a joint status report using this court’s form by September 4, 2020. The court will

set a status hearing after the COVID-19 emergency has abated. This order is not affected by any

General Orders entered by the court.

ENTER:         July 29, 2020



                                              __________________________________________
                                              Robert W. Gettleman
                                              United States District Judge




                                                  9
